978 So. 2d 295 (2008)
Cynthia BROOKS, et al.
v.
TRANSIT MANAGEMENT OF SOUTHEAST LOUISIANA, et al.
No. 2008-CC-0256.
Supreme Court of Louisiana.
March 28, 2008.
In re Regional Transit Authority; Transit Management of Southeast Louisiana et al.; Dennis, Zachery;  Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. E, No. 00-10275; to the Court of Appeal, Fourth Circuit, No. 2007-1367.
Granted and remanded to the court of appeal for briefing, argument and full opinion.